Kellogg, J. (concurring):
I think it was error to receive the statements of what the defendant’s agents told another property owner. I also think it was error to allow parol evidence tending to show that the permit was hot intended for a line along the highway but through the unbroken forest. The Barryville road runs through the premises north and south, passing by the Toronto pond which is about in the center of the plaintiff’s property, and near the pond the Yan Allen road branches off from the former road nearly at right angles and extends to the plaintiff’s westerly line. The permit does not in terms describe the particular lands to be affected by it; if it shows upon its face that the line is to run along the highway, parol evidence is admissible to show whether it was to run through the plaintiff’s premises north and south along the Barryville road or along the Barryville road until it met the Yan Allen road and then along that road. A contract relating to real estate which does not definitely define the real estate affected by it, may be by parol put upon the ground and fitted upon the map. But violence must not be done to the terms of the contract itself. If the contract fairly indicates that the line is to run along the highway, it is inadmissible to show that it was to run through the unbroken forest along no highway. The defendant prepared the contract, and substantially all of it except the statement of the amount and the mention of the property is upon the defendant’s printed form. If there is any doubt or uncertainty about the meaning of the paper, it should be construed against the party propounding it. It grants to the defendant the right to construct and maintain its line over and along the property *580which the plaintiff owns, including the necessary poles and fixtures. The word “ along ” as it first occurs in the contract indicates that it means alongside of and not through the center of the plaintiff’s property. It was unnecessary for the contract to provide that the right to run the line included the necessary poles and fixtures, but for greater certainty it contained such a provision, and also left no doubt about the former word “along” when it provides that the construction, poles and fixtures are to be along the roads, streets and highways adjoining the property. It also provides that the defendant may trim the trees along the lines necessary to keep the line cleared at least eighteen inches, with the right to cut down trees to clear the line. The right to trim trees is confined to the necessity to give the line eighteen inches in the clear, and the right to cut down trees is confined to clearing such line. If the line were to run along the road the necessity of trimming trees would probably be greater than that of cutting down trees, and I think the right to cut down was less prominent in the minds of the parties than the right to trim the trees. I think the fair import and meaning of the contract, as the defendant intended the plaintiff to understand it and as it was understood, is that the line is to run along the highway, and it is clear if the contract indicates that the line is to be confined to the line of the highway the parol evidence is not admissible to substitute any other meaning. If this line was not to run along the highway then all the provisions in the permit about the highway are superfluous, because as constructed the line does not run along the highway and has nothing to do with it, simply crossing it in two places as before stated, and the permit refers to the line as running along and not as crossing the highway. All the terms of a contract are assumed to be inserted for a purpose and to have a reasonable effect.
Sewell, J., concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.